I concur in the conclusion that there should be a new trial in this case, on the ground that the defendants should *Page 84 
have credit for the repairs made on the warehouse. But I am unable to assent to the views expressed by Mr. Justice Gary on the other points. The letter of the plaintiff of March 23, 1910, to G.H. Pegram, in answer to a letter agreeing to pay $850 rent, stated that the plaintiff considered the warehouse rented for the coming tobacco season. Not only was there no dissent or objection on the part of the defendants to the statement of this letter, but both the defendants in the face of it entered into possession of the warehouse and used it for the tobacco season. The correspondence shows that, besides the allowance for repairs, the only other claim made by the defendants was that they should have a right to a renewal of the rent contract. The right of renewal if established could not affect the right of the plaintiff to recover the rent when it fell due.